Title: From George Washington to Jonathan Lawrence, 6 June 1778
From: Washington, George
To: Lawrence, Jonathan


                    
                        Sir
                        Head Quarters Valley Forge 6th June 1778
                    
                    I am this day favd with yours of Yesterday. What Men are now upon their way to Easton may be sent from thence to join the Regiments now here. Those that remain in the State may, as you advise, be delivered, as they are collected, to Colo. Dubois’s Regiment. That Regiment was much reduced by the loss it sustained at the Storm of Fort Montgomery and Colo. Gansevoorts which is at Fort Schuyler is very full. I am Sir Yr most obt Servt.
                